Exhibit 10.21

AMENDMENT

MeadWestvaco Corporation Compensation Plan for Non-Employee Directors

The following resolution was adopted by the Board of Directors of MeadWestvaco
Corporation on January 23, 2007:

FURTHER RESOLVED, that the MeadWestvaco Corporation Compensation Plan for
Non-Employee Directors shall be revised by amending Section 7.2, Adjustment for
Changes in Capitalization, to read as follows:

“In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company, the Compensation Committee or Board shall
equitably adjust in the aggregate number and kind of shares provided for under
Section 1(a) of the Plan, in the number of Options to be granted automatically
pursuant to Article VI, and in the number, kind and option price of shares
subject to outstanding Stock Units and Options, provided, that no such
adjustment shall be made to outstanding Stock Units with respect to any dividend
or other distribution for which Dividend Equivalents are credited to the
applicable Stock Unit Account as provided in Section 4.2 of the Plan; and
provided, further, that any resulting fractional share that would otherwise be
subject to an Option shall be eliminated.”